Citation Nr: 1540933	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  05-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a disability involving the right shoulder, right chest, and right upper back, to include nerve, ligament, tendon, and soft tissue damage. 

2.  Entitlement to a rating in excess of 10 percent for residuals of ruptured right biceps muscle, for period prior to July 15, 2014, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  He had service in Vietnam and his awards and medals include the Silver Star Medal, the Bronze Star Medal with "V" Device, and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VARO in Detroit, Michigan, that, in pertinent part, confirmed and continued a 20 percent rating for disability of the Veteran's right shoulder, right chest, and right upper back region and a 10 percent rating for residuals of a ruptured right biceps muscle.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in April 2005. 

This appeal was previously remanded by the Board in June 2008 for further development.  After such development was completed, the case was returned to the Board.  However, while on Remand, the Veteran indicated that he desired to have a videoconference hearing before the Board.  As a result, in May 2009, the Board Remanded the claim for a videoconference hearing before the Board.  The Veteran subsequently withdrew his request for a Board hearing in a September 2010 written statement.   

The case was returned to the Board and Remanded again in April 2013.  At that time, the Board remanded for a VA examination and records development.  Although the agency of original jurisdiction (AOJ) attempted to schedule two examinations on remand, the Veteran did not appear for the examination.  The case was again returned to the Board.  In June 2014, the Board indicated that the notice of the prior examinations appeared to have been sent to the wrong address and remanded the claims again to allow the Veteran another opportunity to appear for an examination.  Subsequently, the Veteran was afforded a VA examination in July 2014 and the appeal was returned to the Board.

With respect to the right arm biceps muscle claim, while on Remand, in October 2014, the AOJ granted an increased rating to 40 percent, effective July 15, 2014.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for the biceps disability remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board acknowledges that the 40 percent disability rating assigned from July 15, 2014 is the highest schedular rating under the assigned diagnostic code.  However, the Veteran could potentially receive a higher, extraschedular rating for the disability for the period from July 15, 2014.  Moreover, for the period prior to July 15, 2014, the Veteran's disability remains rated as 10 percent disabling.  The Veteran has not expressed satisfaction with the partial grant of his claim; thus, the claim remains on appeal. 

Notably, the AOJ did not issue a supplemental statement of the case (SSOC) with respect to the right biceps claim for any period on appeal, since the grant of the increased rating.  As such, the most recent SSOC for the right biceps claim is dated in January 2014.  Additional evidence, including the July 2014 VA examination reports, was associated with the claims file after the issuance of the January 2014 Statement of the Case (SSOC), and prior to transfer of the record back to the Board.  VA regulations provide that any pertinent evidence received by the AOJ prior to transfer of the record to the Board, must be addressed in an SSOC in cases where a prior SOC or SSOC was prepared.  38 C.F.R. §§ 19.31, 19.37 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of entitlement to increased ratings for the right biceps muscle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Historically, the Veteran injured his right shoulder and arm, in service, when his upper arm became entangled in his parachute straps while jumping out of a helicopter.  He suffered rupture of the proximal biceps tendon, traction injury of multiple muscles of the shoulder girdle and of the shoulder.  See July 2014 VA examination report.  As noted on the title page above, he is in receipt of separate disability ratings for the shoulder girdle residuals as well as right biceps residuals.  The present appeal arises from the Veteran's August 2003 claims for increased ratings.  

Regarding the claim for an increased rating for the shoulder girdle disability, the July 2014 VA muscles examination raises the question of entitlement to separate compensable rating or ratings for injuries to muscle groups, to include groups I, II, and IV, as residuals of the in-service parachute injury.  To date, the Veteran has been rated for the shoulder girdle disability under muscle group III only.  With respect to group III, the disability has been found to be moderately disabling for the entire period on appeal and assigned a 20 percent disability rating. 

The July 2014 VA examiner found injury to muscle groups I, II, and IV, that stemmed from the parachute injury and demonstrated the cardinal signs and symptoms of muscle disability, including loss of power, weakness, and lowered threshold of fatigue.  However, the examiner did not identify muscle group III as having any signs or symptoms of muscle injury even though in another portion of the report, the examiner noted decreased strength on the right side in muscle group III.  Clarification is required to discuss the mild deltoid atrophy noted in prior examination reports which indicated that muscle group III was involved in the service-connected injury.  See e.g. November 2008 VA examination report.  Moreover, 38 C.F.R. § 4.73 indicates that muscle group III involves intrinsic muscles of the shoulder girdle including the deltoid.  Given that a previous VA examination report clearly indicated that muscle group III is involved, the most recent examination is deficient because the examiner only addressed muscle groups I, II, and IV (in addition to group V, biceps, discussed below) and provided no further explanation as to why group III was not addressed.  

Further, regarding the possibility of separate disability ratings for muscle groups I, II, and IV, clarification is required to determine the severity of damage to the muscle groups.  In the July 2014 VA examination report, the examiner noted that "other groups" besides group V which addresses the biceps muscle, also showed "visible/palpable" atrophy.  However, the examiner did not identify which other muscle groups had visible/palpable atrophy.  As more than one other muscle group was discussed in that portion of the report, clarification is required.  Further, the level of severity of the atrophy is in question by virtue of the description that the atrophy was "visible/palpable."  Specifically, a moderately severe rating may be warranted for "indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side."  However, a severe rating may be warranted when "palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area."  A severe rating is also warranted when there is visible atrophy.  See 38 C.F.R. §  4.56.  Thus, clarification is required to determine which of the affected muscle groups the July 2014 VA examiner was referencing, and the severity of the damage to the group.  

Given these deficiencies, the Board finds that this case must be returned for another VA examination to clearly address the severity of the muscle group injuries involved.  Given the complex nature of this issue, the examination should be performed by an orthopedist.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

While on remand, the examiner should also be asked to address prior VA examinations dated in October 2003, November 2008, November 2009 (as regards range of motion findings) and VA treatment records, in an attempt to clarify the level of severity of the shoulder and arm disabilities prior to the July 2014 VA examination.  In this regard, if possible, the examiner should be asked to render an opinion based on sound medical expertise, as to whether based on the information provided, each of the Veteran's muscle group disabilities of the shoulder arm (relevant to the parachute injury) was evidenced by slight, moderate, moderately severe, or severe impairment.  In rendering this opinion, the examiner should the examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.
   
Further, regarding the claim for the increased rating for the right biceps disability, as discussed in the Introduction above, the claim remains on appeal despite the  increased rating that was granted.  The Board also observes that additional evidence - namely, the July 2014 VA examination - was added to the record prior to re-certification of the appeal to the Board and AOJ did not issue a supplemental statement of the case (SSOC) following the July 2014 VA examination, even though it issued an October 2014 rating decision increasing the Veteran's disability rating from the date of the VA examination.  A SSOC must be furnished to the Veteran and his representative if additional pertinent evidence is received, prior to re-certification to the Board, that has not been considered in the SOC.  See 38 C.F.R. § 19.31(b)(1), (c) (2015).  Thus, if the claim remains denied following execution of the remand directives, the AOJ must issue a SSOC based on all evidence received since the January 2014 SSOC. 

Additionally, the evidence indicates that the Veteran regularly receives treatment at the VA Medical Centers (VAMC) in Ann Arbor, Michigan.  The file currently contains records dated to October 2013.  Any relevant, outstanding VA outpatient records should be obtained.

The Veteran should also be offered the opportunity to provide additional evidence or private treatment records to support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of all medical care providers who have treated him for his shoulder and arm disabilities.  After securing the necessary releases, the AOJ should obtain these records.  If any records are not available or not obtainable, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain any relevant, outstanding VA treatment records from October 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination, with an orthopedist, to evaluate the current severity of the service-connected residuals of parachute injury affecting the right (major) shoulder and arm.  All necessary tests and studies should be conducted.

The claims folder, including this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report all muscle injuries (and the specific muscle groups) resulting from the parachute injury to the right shoulder and arm.  The examiner must specify each muscle group that was injured.  If the examiner determines that certain muscle groups identified on previous examinations were not injured or otherwise involved, the examiner should provide a clear rationale for such finding. 

For each injured muscle group, the examiner should state whether the symptoms of muscle disability are slight, moderate, moderately severe or severe.  In reaching this conclusion, the examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

Further, the examiner is asked to address the finding in the July 2014 VA examination report regarding "other muscle groups" that may have had "visible/palpable" atrophy.  The examiner is asked to specifically identify which group had visible or palpable atrophy and identify whether such atrophy was visible, palpable, or both, even if such atrophy cannot be measured. 

The examiner is also asked to review the VA examination reports dated in October 2003, November 2008, November 2009 (as regards range of motion findings) and VA treatment records, in an attempt to clarify the level of severity of the right shoulder and arm disabilities prior to the July 2014 VA examination.  In this regard, if possible, the examiner should be asked to render an opinion based on sound medical expertise, as to whether based on the information provided, each of the Veteran's muscle group disabilities was evidenced by slight, moderate, moderately severe, or severe impairment.  The examiner should consider the signs and symptoms of muscle disability described above. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

All opinions must be accompanied by clear reasons for the conclusions. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include referral to the Director of Compensation and Pension for consideration of an extraschedular rating for right biceps disability for the period from July 15, 2014), the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




